                  IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     ) No. 18 CR 00284
                                                     )
             v.                                      )
                                                     ) Hon. Edmond E. Chang
Christopher Henderson et al,                         ) Judge Presiding
                                                     )
         Defendant.                                  )
                                                     )



    POSITION STATEMENT REGARDING THE TESTIMONY OF JALEN MINOR
        The purpose of this Statement is to confirm the position of Jalen Minor in relation to his
testimony as to statements made to him in regards to an individual known to him as Durk by
Jaqail Wright. Specifically, Mr. Wright told Mr. Minor that he lied to the Government about
Durk’s involvement in the sale of firearms. After reviewing the affidavit of Jalen Minor and
speaking to him I have advised him that he has no criminal liability so long as his testimony is
truthful. Based on said advise Jalen Minor has agreed to testify as to the facts contained in his
affidavit.




                                                                     /s/ Zaid Abdallah
